Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2022

                                      No. 04-22-00577-CV

                         IN THE INTEREST OF L.M.W., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA01534
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant J.C.’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Thus, the 180-day deadline in which this Court must dispose of this
appeal is March 6, 2023. Appellant’s brief was due October 26, 2022. However, Appellant has
filed a motion for extension of time to file his brief, requesting a twenty-day extension to
November 15, 2022. Appellant’s motion is GRANTED. Appellant J.C.’s brief is now due on or
before November 15, 2022. Given the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.

       It is so ORDERED November 1, 2022.


                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT